Citation Nr: 0402869	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  98-05 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable rating for a scar of the 
nose.

2.  Entitlement to a compensable evaluation for scars of the 
pubic area, right anterior abdomen, and post-operative 
residuals of warts.

3.  Entitlement to an increased rating for scars due to shell 
fragment wounds of the right thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Attorney Richard A. LaPointe


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

During the course of this appeal, the RO granted the 
veteran's claim for entitlement to service connection for 
diabetes mellitus, and a 10 percent disability evaluation was 
assigned.  This was a full grant of the benefits sought, and 
the claim is no longer before the Board.  


REMAND

Review of the claims file reveals that, other than by way of 
statements of the case, the veteran has not been given notice 
of the Veterans Claim Assistance Act (VCAA) of 2000.  The 
Board will remand these claims to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the VCAA of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  

The U.S. Court of Appeals for Veterans Claims (CAVC) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate these claims, what his responsibilities were 
with respect to the claims, and whether VA would assist him 
in any manner.  There was a VCAA letter sent in June 2002, 
but it specifically addressed the diabetes mellitus claim, of 
which service connection has since been granted.  No letter 
has been issued specifically addressing the veteran's claims 
for increased ratings.  For these reasons, the Board is 
constrained to remand these claims for compliance with the 
notice and duty to assist provisions contained in this law 
and to ensure the veteran has had full due process of law.  

Moreover, it is clear that additional evidentiary development 
is needed.  The last VA examination to address the severity 
of the veteran's service-connected scars in an adequate and 
thorough manner was conducted in 1998.  Although the veteran 
did undergo VA examination for scars in 2002, the examiner 
did not review the veteran's claims folder.  The examination 
included evaluation of the scar of the right thigh, due to 
shell fragment wounds, but did not necessarily, include an 
examination for the underlying muscle injury.  Under VCAA, 
VA's duty to assist includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2003).  

Furthermore, during the pendency of the veteran's appeal, and 
effective August 30, 2002, the rating criteria for evaluating 
skin disorders found in the VA Schedule for Rating 
Disabilities (Rating Schedule) at 38 C.F.R. 4.118 were 
amended.  See 67 Fed. Reg 49,590-99 (July 31, 2002).  The 
modifications to the Rating Schedule changed the rating 
criteria for rating scars under Diagnostic Codes 7800-7805 
(now codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805(2003)).  The new rating criteria change the basis for 
evaluating disfiguring scars, and include eight specific 
characteristics of disfigurement to be considered in 
evaluating disfigurement of the head, neck, and face.  Id.  
CAVC has held that VA must apply the version of 38 C.F.R. 
Part 4 which is more favorable to the appellant.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); see also Dudnick 
v. Brown, 10 Vet. App. 79 (1997) (with respect to the amended 
regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  Then, after ensuring any necessary 
development is completed, schedule the 
veteran for a VA examinations for scars 
and for muscle injury, to include 
evaluations of his nose scar, pubic area 
scar, and scars and muscle injury of the 
right thigh.  The examiner should fully 
describe the size, location, and 
disfiguring characteristics, if any, of 
the veteran's service-connected scars.  
The examiner should discuss the 
application of the rating criteria under 
Diagnostic Code 5314 (injury to muscle 
group XIV, the anterior thigh muscle 
group) to the veteran's disability of 
scars due to shell fragment wounds of the 
right thigh.  In particular, the examiner 
should opine whether the veteran's right 
thigh disability is moderate, moderately 
severe, or severe, as it pertains to 
function of muscle group XIV.  

3.  After completion of the above, the RO 
should review the record and determine if 
any further action is necessary to assist 
the veteran with the issues on appeal.  
If necessary, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.  
Again, the RO should bear in mind that 
the schedular criteria for evaluating the 
skin disability were amended in 2002.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


